Title: From Thomas Jefferson to Mantel Duchoqueltz, 18 September 1787
From: Jefferson, Thomas
To: Duchoqueltz, Mantel



Sir
Paris Sep. 18. 1787.

Immediately on the receipt of your favor of July 25. informing me that you had forwarded to me by the packet some boxes of plants &c. and that you had disbursed for me 23₶-12–6, I wrote to M. Limozin at Havre to repay this sum with the other charges which might have been incurred. I thank you for your attention, Sir, to those articles, and beg you to be assured that any disbursements you may be so good as to make for me on any other similar occasion shall always be pointedly replaced, with many thanks for your attentions from him who has the honour to be with much respect Sir your most obedient & most humble servt.,

Th: Jefferson

